—Appeal by defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered October 2, 1984, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, and bearing in mind that issues of credibility are to be resolved and determined by the trier of facts (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that defendant’s guilt was established beyond a reasonable doubt (see, e.g., People v Traynham, 85 AD2d 748). Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.